[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                April 27, 2007
                              No. 06-14632                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 06-60111-CR-WJZ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DELROY ONEIL BARONETTE,
a.k.a. Paul Pierre,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (April 27, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Timothy Cone, appointed counsel for Delroy O’Neil Baronette on this direct
criminal appeal, has filed a motion to withdraw supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED, and Baronette’s conviction and sentence are AFFIRMED.




                                         2